EXHIBIT 2.1 TRANSFER AGREEMENT THIS TRANSFER AGREEMENT (“ Agreement ”) is made as of the last day reflected on the signature page hereto (“ Effective Date ”) , by and among All-American Sportpark, Inc., a Nevada corporation (“ Transferor ”), and John Boreta and Ronald Boreta and/or their assignees or designees (collectively, the “ Transferee ”). Recitals WHEREAS, Transferor owns thirty-three and 15/100 (33.15) of the shares of the common stock (“ Common Stock ”), in All-American Golf Center, Inc., a Nevada corporation (“ Corporation ”) , represented by a stock certificate, constituting fifty-one percent (51%) of the outstanding shares of stock issued by the Corporation; WHEREAS, Transferor previously sold thirty-one and 85/100 (31.85) of the shares of the common stock (“ Common Stock ”), in All -American Golf Center, Inc., a Nevada corporation (“ Corporation ”), represented by a stock certificate, constituting forty-nine percent (49%) of the outstanding shares of stock issued by the Corporation to Saint Andrews Golf Shop, Ltd., in accordance with the June 15, 2009, Stock Transfer Agreement; WHEREAS, Transferee ’s predecessors in interest made multiple loans to Transferor, which loans continue to accrue interest, and Transferor now seeks to satisfy the debt held by Transferee and alleviate liabilities and obligations; WHEREAS, Transferor, Transferee, and Corporation hereby acknowledge and reaffirm the accuracy of that certain Ledger (“ Ledger ”), attached hereto as Exhibit “A” and incorporated herein by this referenced, which identifies loans in the amount of $8,667,725, including principal and accrued interest due thereunder (collectively, the “ Loans ”), to which Transferor is indebted to Transferee; WHEREAS, Transferor affirms and acknowledges both the validity and existence of the Loans; WHEREAS, the Loans shall be satisfied pursuant to and in accordance with the terms of this Agreement; WHEREAS, Transferee assumed a note payable to Transferor in the approximate amount of $21,405.20, including principal and accrued interest due thereunder, ( the “ Note ”). WHEREAS, Transferor owes an obligation of payment to Ronald Boreta for deferred and ongoing salary in the approximate amount of $320,000.00 as set forth in the schedule attached as Exhibit “B” , which continues to accrue (“RB Salary”); WHEREAS, Transferor affirms and acknowledges both the validity and existence of the RB Salary; WHEREAS, the RB Salary shall be assumed by the Corporation without recourse in accordance with the terms of this Agreement; WHEREAS, in consideration for Transfer ee’s forgiveness of the Loans, assumption of liabilities and obligations of AAGC, and consent to the assumption of the RB Salary by the Corporation, Transferor agrees to (i) transfer thirty-three and 15/100 (33.15) of stock issued by the Corporation (“ AAGC Shares ”) to Transferee (ii) issue one million (1,000,000) shares of All American SportPark, Inc. (“ AASP Shares” ) (the “Transfer”) , and (iii) forgive the Note; WHEREAS, as a result of the Transfer, Transferee will own no Capital Stock of the Corporation, Transferee will own 100% of the Capital Stock of the Corporation, and one million (1,000,000) shares of the Transferor’s common stock will be issued to the Transferee; WHEREAS, Transferee owes Corporation for advances to fund Transferor ’s operations totaling approximately $4,150,000 which the parties hereto agree should be cancelled in connection with the transactions described in this Agreement; WHEREAS, the Transferor owes approximately $1,367,500 to entities controlled by Transferee (“Transferee Entities”) which Transferee desires to have forgiven in connection with the transactions described in this Agreement; WHEREAS, Transferee Entities owe Transferor a total of approximately $6,200 which Transferor desires to forgive in connection with the transactions described in this Agreement; and WHEREAS, Transferor and Transferee deem it to be in their respective best interests to agree upon the terms and conditions contained herein. Agreement NOW, THEREFORE, in consideration of the above recitals, which are hereby incorporated herein by this reference, the mutual promises, covenants, conditions, and representations hereinafter contained, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Transferor and Transferee hereby agree to the following: 1. The Transactions : The Parties agree to consummate the following transactions (“ Transacti ons”) at Closing: (a) Sale and Transfer . Subject to the terms and conditions set forth in this Agreement, Transferor agrees to transfer and convey the AAGC Shares to Transferee, Transferor agrees to issue Transferor the AASP Shares, and Transferee agrees to acquire the AAGC Shares and AASP Shares from Transferor. (b) Forgiveness of the Loans . Subject to the terms and conditions set forth in this Agreement, Transferee agrees to forgive the Loans, including all accrued interest as of the date of the Closing, as defined in this Agreement. 2 (c) Forgiveness of the Note . Subject to the terms and conditions set forth in this Agreement, Transferor agrees to forgive the Note, including all accrued interest as of the date of the Closing, as defined in this Agreement. (d) Assignment of RB Salary . Subject to the terms and conditions set forth in this Agreement, Transferee agrees to consent to an assumption of the RB Salary by AAGC with no recourse. (e) Cancellation of Indebtedness to Corporation. Subject to the terms and conditions set forth in this Agreement, the Corporation shall have agreed to forgive all amounts owed to Corporation by the Transferor as of the date of the Closing. (f) Cancellation of Indebtedness to Tranferee Entities. Subject to the terms and conditions set forth in this Agreement, Transferee Entities shall have agreed to forgive all amounts owed to Transferor as of the date of the Closing. (g) Cancellation of Indebtedness of Tranferee Entities to Transferor. Subject to the terms and conditions set forth in this Agreement, Transferee shall have agreed to forgive all amounts owed to it by the Transferee Entities as of the date of the Closing. 2. Closing . The consummation of the Transactions contemplated hereby (“ Closing ”) shall take place contemporaneous with the execution and delivery of this Agreement. At the Closing, the Transactions shall be consummated upon the simultaneous delivery by the following parties of the following documents: (a) Transferor shall deliver to Transferee the stock certificate(s) representing the AAGC Shares; (b) Transferor shall deliver to Transferee a stock power for the AAGC Shares duly executed by Transferor in the form attached hereto as Exhibit “C” ; (c) Transferor shall deliver to Transferee a stock certificate representing the AASP Shares; (d) Transferee shall deliver to Transferor a satisfaction of indebtedness in the form of Exhibit “ D ” evidencing the satisfaction of the Loans; (e) Transferee shall consent to the assumption of the RB Salary by AAGC in the form of Exhibit “ E ” . (f) Transferor shall deliver to Transferee evidence of the satisfaction of the Note. (g) The Transferor shall have received e vidence of the Corporation’s forgiveness of all amounts owed to it by Transferor. (h) The Transferor shall have received evidence that the Transferee Entities have forgiven all amounts owed to the Transferee Entities by the Transferor. 3 (i) The Transferor shall deliver evidence of the forgiveness of the amounts owed to Transferor by the Transferee Entities. 3. Release of Interest . At Closing, Transferor will release and relinquish any and all right, title and interest which Transferor now has or may ever have had in the AAGC Shares and the Corporation. 4. Representations of Transferor . Transferor individually and on behalf of the Corporation represents and warrants to Transferee as follows: (a) Ownership of AAGC Shares . Transferor is the owner, beneficially and of record, of the AAGC Shares, free and clear of all liens, encumbrances, security agreements, equities, options, claims, charges, and restrictions. Transferor does not own or have the right to purchase or acquire from the Corporation, whether pursuant to options, warrants, convertible securities or otherwise, any other securities of the Corporation. (b) Issuance of AASP Shares . Transferor’s authorized shares to be issued consist of at least one million (1,000,000) shares and Transferor is authorized to issue the AASP Shares to Transferee. (c) Capitalization . The authorized capital stock of the Corporation consists of sixty-five (65) shares of issued and outstanding Common Stock, of which thirty-one and 85/100 (31.85) shares were previously sold to Saint Andrews Golf Shop, Ltd., of which the remaining thirty-three and 15/100 (33.15) shares are currently held in the name of Transferor. All issued and outstanding shares have been duly authorized and validly issued and are fully paid and non-assessable. There are no other outstanding rights, options, warrants, preemptive rights, rights of first refusal or similar rights for the purchase or acquisition from the Corporation of any securities of the Corporation nor are there any commitments to issue or execute any such rights, options, warrants, preemptive rights or rights of first refusal. All outstanding shares have been issued in compliance with state and federal securities laws. Neither the Corporation nor Transferor is a party or subject to any agreement or understanding, and, there is no agreement or understanding between any persons that affects or relates to the voting or giving of written consents with respect to any security or the voting by a director or shareholder of the Corporation. (d) Governmental Consents . Except for compliance that shall have occurred prior to Closing, no consent, approval, order or authorization of, or registration, qualification, designation, declaration or filing with, any federal, state or local governmental authority on the part of the Corporation is required in connection with the offer, sale, transfer, or issuance of the Shares or the consummation of any other transaction contemplated hereby. (e) Compliance with Other Instruments . The Corporation is not in violation or default of any provision of its articles of incorporation or bylaws, each as amended and in effect as of the Closing. (f) Broker Fees . Neither Transferor nor the Corporation is a party to any contract, agreement, arrangement or understanding with any person or entity which will result in 4 the obligation of Transferor or the Corporation to pay any finder’s fee, brokerage commission or similar payment in connection with this Agreement or the transactions contemplated hereby. (g) Assumption . Transferor confirms the validity of the RB Salary, which shall be assumed by AAGC. 5. Representations of Transferee . Transferee hereby represents and warrants to Transferor as follows: (a) Authorization . This Agreement, when executed and delivered by Transferee, will constitute a valid and legally binding obligation of Transferee, enforceable in accordance with its terms. (b) Compliance with Covenants . Transferee will perform and comply with all covenants and agreements, and satisfy all conditions that Transferee is required by this Agreement to perform, comply with, or satisfy before or at the Closing. (c) Investment Representations . With respect to the 1,000,000 shares of Transferor’s shares of common stock to be issued to Transferee, Transferee is acquiring the shares for investment purposes and not with a view to a resale or distribution and acknowledges that none of the Shares are currently registered under the Securities Act. The Company has not undertaken to register any of such Shares under U.S. Federal or State law, and, unless so registered, may only be offered or sold pursuant to an effective registration statement under the Securities Act, or pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act and in each case in accordance with applicable state securities laws. 6. Conditions Precedent to Closing . (a) The obligations of Transferee under this Agreement are subject to the satisfaction of the following conditions on or prior to the Closing: (i) Representations and Warranties . The representations and warranties of the Transferor contained herein shall be true in all material respects. (ii) Performance . Transferor shall have performed and complied with all agreements, obligations and conditions contained in this Agreement that are required to be performed or complied with by it. (iii) Compliance with Applicable Laws . The transfer of the AAGC Shares to Transferee at the Closing shall not be prohibited by or conflict with any applicable law or governmental rule, regulation, order or judgment. (iv) No Legal Proceedings . No action, suit, investigation or other proceeding relating to the transactions contemplated hereby shall have been instituted or threatened before any court or by any governmental authority or body that restrains or prohibits or seeks to restrain or prohibit the transactions contemplated hereby or to obtain material damages or other material relief in connection therewith. 5 (b) The obligations of Transferor under this Agreement are subject to the satisfaction of the following conditions on or prior to the Closing: (i) Representations and Warranties . The representations and warranties of the Transferee contained herein shall be true in all material respects. (ii) Shareholder Approval . The Transaction shall have been approved by the affirmative vote of stockholders holding stock in Transferee entitling them to exercise at least a majority of the voting power. (iii) Release of Guarantee . Saint Andrew Golf, Ltd. shall have released Transferor from all guarantees provided by Transferor in connection with loans made to AAGC. (iv) Performance . Transferee shall have performed and complied with all agreements, obligations and conditions contained in this Agreement that are required to be performed or complied with by it. (v) Compliance with Applicable Laws . The transfer of the AAGC Shares to Transferee at the Closing or the issuance of the AASP shares to Transferee shall not be prohibited by or conflict with any applicable law or governmental rule, regulation, order or judgment. (vi) No Legal Proceedings . No action, suit, investigation or other proceeding relating to the transactions contemplated hereby shall have been instituted or threatened before any court or by any governmental authority or body that restrains or prohibits or seeks to restrain or prohibit the transactions contemplated hereby or to obtain material damages or other material relief in connection therewith. 7. Liabilities and Indemnification . Transferee shall defend and indemnify and hold each of Transferor and its officers, employees and agents harmless from and against any and all losses, liabilities, damages, costs (including, without limitation, court costs and costs of appeal) and expenses (including, without limitation, reasonable attorneys' fees) that Transferor and its officers, employees, or agents may incur arising out of, or with respect to (i) any misrepresentation by Transferee under this Agreement, (ii) any breach by Transferee of, or any failure by Transferee to perform, any covenant or agreement of, or required to be performed by, Transferee under this Agreement, or (iii) any obligation or liability of Corporation or any activities of the business conducted by Corporation. 8. Miscellaneous . (a) Voting . Upon Transferee’s acquisition of the Shares, it shall have all of the rights and powers of other shareholders of the Corporation, including, without limitation, voting rights and Transferee’s right to collect distributions in proport ion to the percentage of shares held by Transferee. (b) Notices . Any and all notices and demands by any party hereto, required or desired to be given hereunder, shall be in writing and shall be deemed validly given or made (1) 6 if served personally, upon receipt, (2) if deposited in the United States Mail, postage prepaid, certified mail, return receipt requested, three (3) days after deposit, or (3) if sent by facsimile, upon receipt, provided that a copy is also sent by method (1) or (2), and if addressed as follows: If to Transferor: All-American Sportpark, Inc. Attn: Ronald S. Boreta 6730 Las Vegas Boulevard South Las Vegas, Nevada 89119 Fax: 702-309-7407 With a copy to: Clanahan, Beck & Bean, P.C. Attn: James P. Beck, Esq. 1873 S. Bellaire Street, Suite 1401 Denver, Colorado 80222 Fax: 303-893-2882 If to Transferee: Saint Andrews Golf Shop, Ltd. Attn: Ronald S. Boreta 6730 Las Vegas Boulevard South Las Vegas, Nevada 89119 Fax: 702-309-7407 With a copy to: Schwartz Flansburg PLLC Attn: Frank M. Flansburg III, Esq. 6623 Las Vegas Blvd. S. Ste. 300 Las Vegas, Nevada 89119 Fax: 702-385-2741 If to Corporation: All American Golf Center, Inc. Attn: Ronald S. Boreta 6730 South Las Vegas Boulevard Las Vegas, Nevada 89119 Fax: 702-309-7406 Either party may change its address for the purpose of receiving notices or demands as herein provided by giving a written notice in the manner aforesaid to the other parties. All notices shall be as specific as reasonably necessary to enable the party receiving the same to respond thereto. (c) Governing Law . The laws of the State of Nevada applicable to contracts made in that State, without giving effect to its conflict of law rules, shall exclusively govern the validity, construction, performance and effect of this Agreement. (d) Consent to Jurisdiction . Each party hereto consents to the jurisdiction of the Courts of the State of Nevada in the event any action is brought for declaratory relief or enforcement of any of the terms and provisions of this Agreement. 7 (e) Attorney Fees . Unless otherwise specifically provided for herein, each party hereto shall bear its own attorney fees incurred in the negotiation and preparation of this Agreement and any related documents. In the event that any action or proceeding is instituted to interpret or enforce the terms and provisions of this Agreement, however, the prevailing party shall be entitled to its costs and attorney fees, in addition to any other relief it may obtain or be entitled to. (f) Interpretation . In the interpretation of this Agreement, the singular may be read as the plural, and vice versa, the neuter gender as the masculine or feminine, and vice versa, and the future tense as the past or present, and vice versa, all interchangeably as the context may require in order to fully effectuate the intent of the parties and the transactions contemplated herein. Syntax shall yield to the substance of the terms and provisions hereof. Paragraph headings are for convenience of reference only and shall not be used in the interpretation of the Agreement. Unless the context specifically states to the contrary, all examples itemized or listed herein are for illustrative purposes only, and the doctrine of inclusio unius exclusio alterius shall not be applied in interpreting this Agreement. (g) Entire Agreement . This Agreement, along with the exhibits hereto, which are hereby incorporated herein by this reference, sets forth the entire understanding of the parties, and supersedes all previous agreements, negotiations, memoranda, and understandings, whether written or oral. In the event of any conflict between any exhibits or schedules attached hereto, this Agreement shall control. (h) Modifications . This Agreement shall not be modified, amended, or changed in any manner unless in writing executed by the parties hereto. (i) Waivers . No waiver of any of the provisions of this Agreement shall be deemed, or shall constitute, a waiver of any other provision, whether or not similar, nor shall any waiver constitute a continuing waiver, and no waiver shall be binding unless evidenced by an instrument in writing and executed by the party making the waiver. (j) Invalidity . If any term, provision, covenant or condition of this Agreement, or any application thereof, should be held by a court of competent jurisdiction to be invalid, void or unenforceable, that provision shall be deemed severable and all provisions, covenants, and conditions of this Agreement, and all applications thereof not held invalid, void or unenforceable, shall continue in full force and effect and shall in no way be affected, impaired or invalidated thereby. (k) Binding Effect . This Agreement shall be binding on and inure to the benefit of the heirs, personal representatives, successors and permitted assigns of the parties hereto. (l) Counterparts . This Agreement may be executed in multiple counterparts, which together shall constitute one and the same document. Facsimile or electronic transmissions of signatures shall be deemed originals. (m) Negotiated Agreement . This is a negotiated Agreement. All parties have participated in its preparation. In the event of any dispute regarding its interpretation, it shall not 8 be construed for or against any party based upon the grounds that the Agreement was prepared by any one of the parties. (n) Time of Essence . Time is of the essence of this Agreement and all of its provisions. [SIGNATURES APPEAR ON FOLLOWING PAGE] 9 IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective Date. TRANSFEROR All-American Sportpark, Inc., a Nevada corporation 6/10/16 By: /s/ Ronald Boreta Date Name: Ronald S. Boreta Title: President TRANSFEREE 6/10/16 /s/ Ronald S. Boreta Date Ronald S. Boreta 6/10/16 /s/ John Boreta Date John Boreta 10 Joinder by Corporation All- American Golf Center, Inc., a Nevada corporation (“ Corporation ”), hereby joins in the foregoing Stock Transfer Agreement in order to consent to the transactions contemplated thereby and to be bound by those terms affecting the Corporation. CORPORATION All-American Golf Center, Inc., a Nevada corporation 6/10/16 By: /s/ Ronald S. Boreta Date Name: Ronald S. Boreta Title: President 11 EXHIBIT “A” Ledger (see attached) 12 NOTES PAYABLE - PARADISE Period Date Comments Beginning Debit Credit Ending Balance Balance 3,363,473.00 07 7/7/2009 RECORD PAYMENT 23,704.03 3,339,768.97- OF NOTE PAYABLE 07 7/7/2009 CORRECT RECORD 23,704.03 3,363,473.00- OF NOTE PAYABLE 07 7/7/2009 CORRECT RECORD 23,679.03 3,339,793.97- OF NOTE PAYABLE 07 7/31/2009 CORRECT 127,144.46 3,212,649.51- PARADISE NP 07 7/31/2009 CORRECT 127,144.46 3,339,793.97- PARADISE NP 7-09 07 7/31/2009 CORRECT 118,807.51 3,220,986.46- PARADISE NP 7-09 07 7/31/2009 REVERSE JE 174 127,144.46 3,093,842.00- 07 7/31/2009 REVERSE JE 174 118,807.51 3,212,649.51- 07 7/31/2009 CORRECT JE 175 0.30 3,212,649.21- 09 9/30/2009 JOHNS & DURRANT 12,500.00 3,200,149.21- LLP /IN: 09302009 09 9/30/2009 JOHNS & DURRANT 12,500.00 3,212,649.21- LLP /IN: 09302009 09 9/30/2009 ROSENFELD 12,500.00 3,200,149.21- ROBERSON /IN: 09302009 445,479.79 282,156.00 3,200,149.21- INTEREST PAYABLE - PARADISE 2,868,767.40 01 1/31/2009 Int exp - SPLV 28,028.95 2,896,796.35- Paydown 02 2/28/2009 Interest exp - SPLV 28,028.95 2,924,825.30- Paydown 03 3/31/2009 Interest exp - SPLV 28,028.95 2,952,854.25- Paydown 04 4/30/2009 Interest exp - SPLV 28,028.95 2,980,883.20- Paydown 05 5/31/2009 Interest exp - SPLV 28,028.95 3,008,912.15- Paydown 06 6/30/2009 Interest exp - SPLV 28,028.95 3,036,941.10- Paydown 07 7/31/2009 Interest exp-SPLV 28,028.95 3,064,970.05- Paydown 07 7/31/2009 Reverse JE-47 28,028.95 3,036,941.10- 07 7/31/2009 Interest expense-SPLV 27,831.63 3,064,772.73- Paydown 08 8/31/2009 Interest exp - SPLV 27,831.63 3,092,604.36- Paydown 08 8/31/2009 Interest adj 1,059.54 3,091,544.82- 09 9/30/2009 Interest exp - SPLV 27,831.63 3,119,376.45- Paydown 09 9/30/2009 Interest adj 1,059.54 3,118,316.91- 10 10/31/2009 Interest exp - SPLV 26,667.92 3,144,984.83- Paydown 11 11/30/2009 Interest exp - SPLV 26,667.92 3,171,652.75- Paydown 12 12/31/2009 RECORD INTEREST 26,667.92 3,198,320.67- PAYABLE V BORE 01 1/31/2010 RECORD JAN'10 INT 26,667.92 3,224,988.59- PAY V. BORRE 02 2/28/2010 REC FEB '10 26,667.92 3,251,656.51- 13 03 3/31/2010 RECORD INTEREST 26,667.71 3,278,324.22- EXPENSE VBOR 04 4/30/2010 INTEREST 26,667.85 3,304,992.07- EXPENSE 05 5/31/2010 INTEREST 26,667.85 3,331,659.92- EXPENSE 05 5/31/2010 CORRECT 1,163.47 3,330,496.45- INTEREST PAY V BORETA 06 6/30/2010 INTEREST 25,920.64 3,356,417.09- PARADISE 06 6/30/2010 INTEREST 747.20 3,357,164.29- PARADISE 07 7/31/2010 INTEREST 26,667.84 3,383,832.13- PAYABLE - PARADISE 08 8/31/2010 INTEREST 26,667.84 3,410,499.97- PAYABLE PARADISE 8/10 09 9/30/2010 INTEREST 26,667.84 3,437,167.81- PAYABLE 09/10 PARADIS 10 10/31/2010 INTEREST 26,667.84 3,463,835.65- PAYABLE 10/10 11 11/30/2010 INTEREST 26,667.85 3,490,503.50- PAYABLE 11/10 PARADIS 12 12/31/2010 INTEREST 27,831.26 3,518,334.76- PAYABLE - PAR 12/10 01 1/31/2011 INTEREST 26,667.83 3,545,002.59- PAYABLE 01/11 02 2/28/2011 INTEREST 26,667.84 3,571,670.43- PAYABLE 02/11 03 3/31/2011 ACCRUE INTEREST 26,667.84 3,598,338.27- PAY 03/11 04 4/30/2011 ACCRUE INTEREST 26,667.84 3,625,006.11- PAYABLE 04/11 05 5/31/2011 ACCRUE INTEREST 26,667.84 3,651,673.95- 05/11 06 6/30/2011 ACCRUE INTEREST 26,667.84 3,678,341.79- PAYABLE 06/11 07 7/31/2011 ACCRUE INTEREST 26,667.84 3,705,009.63- PAYABLE PARADISE 07/11 08 8/31/2011 RECORD INTEREST 26,667.84 3,731,677.47- PAYABLE 08/11 09 9/30/2011 ACCRUE INTEREST 26,667.84 3,758,345.31- PAYABLE 09/11 10 10/31/2011 RECORD ACCRUED 26,667.85 3,785,013.16- INTEREST PAYABLE 10/11 11 11/30/2011 RECORD ACCRUE 26,667.84 3,811,681.00- INTEREST PAYABLE 11/11 12 12/31/2011 RECORD ACCRUED 26,667.84 3,838,348.84- INTEREST PAYABLE 12/11 01 1/31/2012 RECORD ACCRUED 26,667.83 3,865,016.67- INTEREST PAYABLE 01/12 02 2/29/2012 RECORD ACCRUED 26,667.84 3,891,684.51- INTEREST PAYABLE 02/12 03 3/31/2012 RECORD ACCRUED 26,667.84 3,918,352.35- INTEREST PAYABLE 03/12 04 4/30/2012 RECORD ACCRUED 26,667.84 3,945,020.19- INTEREST PAYABLE 04/12 14 05 5/31/2012 RECORD ACCRUED 26,667.84 3,971,688.03- INTEREST PAYABLE 05/12 06 6/30/2012 RECORD ACCRUED 26,667.84 3,998,355.87- INTEREST PAYABLE 06/12 07 7/31/2012 RECORD ACCRUED 26,667.84 4,025,023.71- INTEREST PAYALBE 07/12 08 8/31/2012 RECORD ACCRUED 28,028.95 4,051,691.55- INTEREST PAYABLE 08/12 09 9/30/2012 RECORD ACCRUED 26,667.84 4,078,359.39- INTEREST PAYABLE 09/12 10 10/31/2012 RECORD ACCRUED 26,667.84 4,105,027.24- INTEREST PAYABLE 10/12 11 11/30/2012 ACCRUE INTEREST 26,667.84 4,131,695.08- PAYABLE 11/12 12 12/31/2012 RECORD INTEREST 26,667.84 4,158,362.92- PAYABLE 12/12 01 1/31/2013 RECORD ACCRUED 26,667.84 4,185,030.75- INTEREST PAYABLE 1/13 02 2/28/2013 RECORD ACCRUED 26,667.84 4,211,698.59- INTEREST PAYABLE 02/13 03 3/31/2013 RECORD ACCRUED 26,667.84 4,238,366.43- INTEREST PAYABLE 03/13 04 4/30/2013 RECORD ACCRUED 26,667.84 4,265,034.27- INTEREST PAYABLE 04/13 05 5/31/2013 RECORD ACCRUED 27,831.63 4,291,702.11- INTEREST PAYABLE 05/13 06 6/30/2013 RECORD ACCRUED 26,667.84 4,318,369.95- INTEREST PAYABLE 06/13 07 7/31/2013 RECORD ACCRUED 26,667.84 4,345,037.79- INTEREST PAYABLE 07/13 08 8/31/2013 RECORD ACCRUED 26,667.84 4,371,705.63- INTEREST PAYABLE 08/13 09 9/30/2013 RECORD ACCRUED 26,667.84 4,398,373.47- INTEREST PAYABLE 09/13 10 10/31/2013 RECORD INTERST 26,667.84 4,425,041.31- V BORETA - OCTOBEr 11 11/30/2013 RECORD INTEREST 26,667.84 4,451,709.15- V BORETA - NOVEMBER 13 12 12/31/2013 RECORD INTEREST 26,667.84 4,478,376.99- V BORETA - DEC 2013 01 1/31/2014 RECORD INTEREST 26,667.84 4,505,044.83- V BORETA JAN 2014 02 2/28/2014 RECORD INTERST 26,667.84 4,531,712.67- V BORETA FEB 2014 03 3/31/2014 RECORD INTEREST 26,667.84 4,558,380.51- V BORETA MARCH 04 4/30/2014 RECORD INTEREST 26,667.84 4,585,048.35- V BORETA APRIL 05 5/31/2014 RECORD INTEREST 26,667.84 4,611,716.19- V BORETA MAY 15 06 6/24/2014 RECORD INTEREST 26,667.84 4,638,384.03- V BORETA JUNE 07 7/31/2014 RECORD INTEREST 26,667.84 4,665,051.87- V BORETA JULY 08 8/31/2014 RECORD INTEREST 26,667.84 4,691,719.71- V BORETA AUG 09 9/30/2014 RECORD INTEREST 26,667.84 4,718,387.55- V BORETA SEPT 10 10/31/2014 INTEREST 26,667.84 4,745,055.39- EXPENSE 11 11/30/2014 INTEREST 26,667.84 4,771,723.23- EXPENSE 12 12/31/2014 INT PAYABLE 26,667.85 4,798,391.07- 01 1/31/2015 INT PAYABLE 27,831.26 4,825,058.91- 02 2/28/2015 INT 26,667.84 4,851,726.75- PAYABLES/DEFER RED SALARY 03 3/31/2015 MONTH END 26,667.84 4,878,394.59- ENTRIES 04 4/30/2015 MONTH END 26,667.84 4,905,062.43- 05 5/31/2015 MONTH END 26,667.84 4,931,730.27- 06 6/30/2015 MONTH END 26,667.84 4,958,398.12- ADJUSTING ENTRIES 07 7/31/2015 JULY15 INT 26,667.84 4,985,065.96- PAYABLE 08 8/31/2015 AUG15 MTH-END 26,667.84 5,011,733.80- RECURRING 09 9/30/2015 Sept15 Mth-End 26,667.84 5,038,401.64- Recurring Entries- 10 10/31/2015 OCT15 INT 26,667.84 5,065,069.48- PAYABLE 11 11/30/2015 NOV15 LVDGT 26,667.84 5,091,737.32- PARADISE 12 12/31/2015 DEC15 MTH-END 26,667.84 5,118,405.16- ADJ ENTRIES 01 1/31/2016 JAN16 MTH-END 26,667.84 5,145,073.00- ADJ ENTRIES INTEREST EXPEN 02 2/29/2016 FEB 15TH MTH- 26,667.84 5,171,740.84- END ADJ ENTRIES 03 3/31/2016 26,667.84 5,198,408.68- 04 4/30/2016 26,667.84 5,225,076.52- 05 5/31/2016 26,667.84 5,251,744.36- 31,311.50 2,414,288.46 5,251,744.36- NOTES PAYABLE - BE HOLDINGS Beginning Balance 100,000.00- Ending Balance 100,000.00- INTEREST PAYABLE - BE HOLDINGS Period Date Comments Beginning Debit Credit Ending Balance Balance 16 41,666.51- 01 1/31/2009 Interest exp - BE Holdings 833.33 42,499.84- 02 2/28/2009 Int exp - NP BE Holdings 833.33 43,333.17- 03 3/31/2009 Int exp - NP BE Holdings 833.33 44,166.50- 04 4/30/2009 Int-exp - NP BE Holdings 833.33 44,999.83- 05 5/31/2009 Interest exp - NP BE Holding 833.33 45,833.16- 06 6/30/2009 Interest expense-NP BE Holding 833.33 46,666.49- 07 7/31/2009 Interest expense-NP BE Holding 833.33 47,499.82- 08 8/31/2009 Interest exp- NP BE Holding 833.33 48,333.15- 09 9/30/2009 Interest exp - NP BE Holdings 833.33 49,166.48- 10 10/31/2009 Interest Exp - NP BE Holding 833.33 49,999.81- 11 11/30/2009 Interest Exp - NP BE Holding 833.33 50,833.14- 12 12/31/2009 RECORD INT NP BE HOLDINGS 833.33 51,666.47- 01 1/31/2010 RECORED JAN '10 INT ON NP 833.33 52,499.80- 02 2/28/2010 REC FEB '10 833.33 53,333.13- 03 3/31/2010 RECORD BE HOLDINGS INTEREST 833.33 54,166.46- 04 4/30/2010 INTEREST PAYABLE EXPENSE 833.33 54,999.79- 05 5/31/2010 INTEREST EXPENSE 833.33 55,833.12- 06 6/30/2010 INTEREST BE HOLDING 833.31 56,666.43- 07 7/31/2010 INTEREST PAYABLE - BE HOLDING 833.31 57,499.74- 08 8/31/2010 INTEREST PAY BE HOLDING 08/10 833.31 58,333.05- 09 9/30/2010 INTEREST PAYABLE 09/10 BE HOLD 833.28 59,166.33- 10 10/31/2010 INTEREST PAYABLE 10/10 833.30 59,999.63- 11 11/30/2010 INTEREST PAYABLE 11/10 BE HOLD 833.30 60,832.93- 12 12/31/2010 INTEREST PAYABLE 12/10 BE HOLD 833.31 61,666.24- 17 01 1/31/2011 INTEREST PAYABLE 01/11 833.31 62,499.55- 02 2/28/2011 INTEREST PAYABLE 02/11 833.32 63,332.87- 03 3/31/2011 ACCRUE INTEREST PAY 03/11 833.31 64,166.18- 04 4/30/2011 ACCRUE INTEREST PAYABLE 04/11 833.32 64,999.50- 05 5/31/2011 ACCRUE INTEREST 05/11 833.32 65,832.82- 06 6/30/2011 ACCRUE INTEREST PAYABLE 06/11 833.31 66,666.13- 07 7/31/2011 ACCRUE INTEREST PAYABLE BE 833.31 67,499.44- HOLDINGS 07/1 08 8/31/2011 RECORD INTEREST PAYABLE 08/11 833.32 68,332.76- 09 9/30/2011 ACCRUE INTEREST PAYABLE 09/11 833.32 69,166.08- 10 10/31/2011 RECORD ACCRUED INTEREST 833.32 69,999.40- PAYABLE 10/11 11 11/30/2011 RECORD ACCRUE INTEREST 833.32 70,832.72- PAYABLE 11/11 12 12/31/2011 RECORD ACCRUED INTEREST 833.31 71,666.03- PAYABLE 12/11 01 1/31/2012 RECORD ACCRUED INTEREST 833.31 72,499.34- PAYABLE 01/12 02 2/29/2012 RECORD ACCRUED INTEREST 833.31 73,332.65- PAYABLE 02/12 03 3/31/2012 RECORD ACCRUED INTEREST 883.30 74,215.95- PAYABLE 03/12 03 3/31/2012 CORRECT JE 000167 ACCRUED 50.00 74,165.95- INTEREST 03/12 04 4/30/2012 RECORD ACCRUED INTEREST 833.31 74,999.26- PAYABLE 04/12 05 5/31/2012 RECORD ACCRUED INTEREST 833.30 75,832.56- PAYABLE 05/12 06 6/30/2012 RECORD ACCRUED INTEREST 833.31 76,665.87- PAYABLE 06/12 07 7/31/2012 RECORD ACCRUED INTEREST 833.30 77,499.17- PAYALBE 07/12 08 8/31/2012 RECORD ACCRUED INTEREST 833.31 78,332.48- PAYABLE 08/12 09 9/30/2012 RECORD ACCRUED INTEREST 833.29 79,165.77- PAYABLE 09/12 10 10/31/2012 RECORD ACCRUED INTEREST 833.31 79,999.08- PAYABLE 10/12 11 11/30/2012 ACCRUE INTEREST PAYABLE 11/12 833.30 80,832.38- 12 12/31/2012 RECORD INTEREST PAYABLE 12/12 833.31 81,665.69- 18 01 1/31/2013 RECORD ACCRUED INTEREST 833.30 82,498.99- PAYABLE 1/13 02 2/28/2013 RECORD ACCRUED INTEREST 833.31 83,332.30- PAYABLE 02/13 03 3/31/2013 RECORD ACCRUED INTEREST 833.30 84,165.60- PAYABLE 03/13 04 4/30/2013 RECORD ACCRUED INTEREST 833.31 84,998.91- PAYABLE 04/13 05 5/31/2013 RECORD ACCRUED INTEREST 833.30 85,832.21- PAYABLE 05/13 06 6/30/2013 RECORD ACCRUED INTEREST 833.31 86,665.52- PAYABLE 06/13 07 7/31/2013 RECORD ACCRUED INTEREST 833.30 87,498.82- PAYABLE 07/13 08 8/31/2013 RECORD ACCRUED INTEREST 833.31 88,332.13- PAYABLE 08/13 09 9/30/2013 RECORD ACCRUED INTEREST 833.30 89,165.43- PAYABLE 09/13 10 10/31/2013 RECORD INTEREST EXPENSE BE 833.31 89,998.74- HOLDINGS - OC 11 11/30/2013 RECORD INTERST XPENSE BE 833.31 90,832.05- HOLDINGS - NOV 12 12/31/2013 RECORD INTERST EXPENSE BE 833.31 91,665.36- HOLDINGS - DEC 01 1/31/2014 RECORD INTERST EXPENSE BE 833.27 92,498.63- HOLDINGS JAN 2 02 2/28/2014 RECORD INTEREST EXPENSE BE 833.31 93,331.94- HOLDINGS FEB 03 3/31/2014 RECORD INTERST EXPENSE BE 833.31 94,165.25- HOLDING MARCH 04 4/30/2014 RECORD BE HOLDING INTEREST 833.31 94,998.56- EXPENSE APRIL 05 5/31/2014 RECORD BE HOLDING INTEREST 833.31 95,831.87- EXPENSE MAY 06 6/24/2014 RECORD JUNE PREPAID EXPENSES 833.31 96,665.18- 07 7/31/2014 RECORD INTEREST EXPENSE - BE 833.31 97,498.49- HOLDINGS JU 08 8/31/2014 RECORD INTEREST EXPENSE BE 833.31 98,331.80- HOLDINGS AUG 09 9/30/2014 RECORD INTEREST EXPENSE BE 833.31 99,165.11- HOLDINGS SEPT 10 10/31/2014 INTEREST EXPENSE 833.31 99,998.42- 11 11/30/2014 INTEREST EPXENSE 833.31 100,831.73- 11 11/30/2014 INTEREST EXPENSE 831.73 100,000.00- 12 12/31/2014 INT PAYABLE 833.31 100,833.31- 19 12 12/31/2014 RVRS 833.31 100,000.00- 12 12/31/2014 CORRECT INTERST BE HOLDINGS 1,665.00 101,665.00- 01 1/31/2015 INT PAYABLE 833.31 102,498.31- 02 2/28/2015 INT PAYABLES/DEFERRED SALARY 833.31 103,331.62- 03 3/31/2015 MONTH END ENTRIES 833.31 104,164.93- 04 4/30/2015 MONTH END 833.31 104,998.24- 05 5/31/2015 MONTH END 833.31 105,831.55- 06 6/30/2015 MONTH END ADJUSTING ENTRIES 833.31 106,664.86- 07 7/31/2015 JULY15 INT PAYABLE BE 833.31 107,498.17- HOLDINGS 08 8/31/2015 AUG15 MTH-END RECURRING 833.31 108,331.48- 09 9/30/2015 Sept15 Mth-End Recurring Entries- 833.31 109,164.79- 10 10/31/2015 OCT15 INT PAYABLE 833.31 109,998.10- 11 11/30/2015 NOV15 INV PAYABLE BE HOLDINGS 833.31 110,831.41- 12 12/31/2015 DEC15 MTH-END ADJ ENTRIES 833.31 111,664.72- 01 1/31/2016 JAN 2016 MTH-END INT. EXP 833.31 112,498.03- 02 2/29/2016 FEB 15TH MTH-END ADJ ENTRIES 833.31 113,331.34- 02 2/29/2016 FEB 16 MONTH END JOURNAL 833.31 114,164.65- ENTRIES 02 2/29/2016 833.31 113,331.34- 03 3/31/2016 833.31 114,164.65- 04 4/30/2016 833.31 114,997.96- 05 5/31/2016 833.31 115,831.27- 41,666.51- 2,548.35 76,713.11 115,831.27- 20 EXHIBIT “B” RSB Salary (see attached) 21 Ronald Boreta Deferred Salary Account Number/Description Period Date Journal Comments Credit Ending Balance 03 3/31/2011 JE- DEFERRED SALARY - 5,000.00 5,000.00- 000009 EXEC 02/11 03 3/31/2011 JE- DEFERRED SALARY - 5,000.00 10,000.00- 000009 EXEC 03/11 04 4/30/2011 JE- DEFSAL/DEFERRED 5,000.00 15,000.00- 000028 SALARY - EXECUTIVE 05 5/31/2011 JE- DEFERRED SALARY 5,000.00 20,000.00- 000040 05/11 06 6/30/2011 JE- DEFERRED SALARY 5,000.00 25,000.00- 000052 06/11 07 7/31/2011 JE- ACCRUE INTEREST 5,000.00 30,000.00- 000068 DEFERRED SALARY 07/11 08 8/31/2011 JE- RECORD DEFERRED 5,000.00 35,000.00- 000076 SALARY 08/11 09 9/30/2011 JE- ACCRUE DEFERRED 5,000.00 40,000.00- 000087 SALARY 09/11 10 10/31/2011 JE- RECORD DEFERRED 5,000.00 45,000.00- 000104 SALARY 10/11 11 11/30/2011 JE- RECORD DEFERRED 5,000.00 50,000.00- 000115 SALARY 11/11 12 12/31/2011 JE- DEFERRED SALARY 5,000.00 55,000.00- 000126 12/11 01 1/31/2012 JE- RECORD DEFERRED 5,000.00 60,000.00- 000143 SALARY 01/12 02 2/29/2012 JE- RECORD DEFERRED 5,000.00 65,000.00- 000157 SALARY 02/12 03 3/31/2012 JE- RECORD DEFERRED 5,000.00 70,000.00- 000167 SALARY 03/12 04 4/30/2012 JE- RECORD DEFERRED 5,000.00 75,000.00- 000182 SALARY 04/12 05 5/31/2012 JE- RECORD DEFERRED 5,000.00 80,000.00- 000192 SALARY 05/12 06 6/30/2012 JE- RECORD DEFERRED 5,000.00 85,000.00- 000204 SALARY 06/12 07 7/31/2012 JE- RECORD DEFERRED 5,000.00 90,000.00- 000214 SALARY 07/12 08 8/31/2012 JE- RECORD DEFERRED 5,000.00 95,000.00- 000222 SALARY 08/12 09 9/30/2012 JE- RECORD DEFERRED 5,000.00 100,000.00- 000230 SALARY 09/12 10 10/31/2012 JE- RECORD DEFERRED 5,000.00 105,000.00- 000241 SALARY 10/12 11 11/30/2012 JE- ACCRUE DEFERRED 5,000.00 110,000.00- 000249 SALARY 11/12 12 12/31/2012 JE- RECORD DEFERRED 5,000.00 115,000.00- 000261 SALARY 12/12 01 1/31/2013 JE- RECORD DEFERRED 5,000.00 120,000.00- 000272 SALARY 1/13 02 2/28/2013 JE- RECORD DEFERRED 5,000.00 125,000.00- 000281 PAYROLL 02/13 03 3/31/2013 JE- RECORD DEFERRED 5,000.00 130,000.00- 000290 SALARY 03/13 04 4/30/2013 JE- RECORD DEFERRED 5,000.00 135,000.00- 000301 SALARY 04/13 05 5/31/2013 JE- RECORD DEFERRED 5,000.00 140,000.00- 000309 SALARY 05/13 06 6/30/2013 JE- RECORD DEFERRE 5,000.00 145,000.00- 000316 SALARY 06/13 07 7/31/2013 JE- RECORD DEFERRED 5,000.00 150,000.00- 000330 SALARY 07/12 08 8/31/2013 JE- RECORD DEFERRED 5,000.00 155,000.00- 000339 SALARY 08/13 09 9/30/2013 JE- RECORD DEFERRED 5,000.00 160,000.00- 000347 SALARY 09/13 22 10 10/31/2013 JE- RECORD DEFERRED 5,000.00 165,000.00- 000363 SALARY EXECUTIVE - OCTOB 11 11/30/2013 JE- RECORD DEFERRED 5,000.00 170,000.00- 000376 SALARY EXECUTIVE - NOVEM 12 12/31/2013 JE- RECORD DEFERRED 5,000.00 175,000.00- 000405 SALARY EXECUTIVE DECEMBE 01 1/31/2014 JE- RECORD DEFERRED 5,000.00 180,000.00- 000422 SALARY EXECUTIVE JAN 201 02 2/28/2014 JE- RECORD DEFERRED 5,000.00 185,000.00- 000435 SALARY FEB 03 3/31/2014 JE- RECORD DEFERRED 5,000.00 190,000.00- 000443 SALARY MARCH 04 4/30/2014 JE- RECORD APRIL 5,000.00 195,000.00- 000455 DEFERRED SALARY 05 5/31/2014 JE- RECORD MAY 5,000.00 200,000.00- 000466 DEFERRED SALARY 06 6/24/2014 JE- RECORD JUNE PREPAID 5,000.00 205,000.00- 000472 EXPENSES 07 7/31/2014 JE- RECORD JULY 5,000.00 210,000.00- 000490 DEFERRED SALARY 08 8/31/2014 JE- RECORD AUG 5,000.00 215,000.00- 000506 DEFERRED SALARY 09 9/30/2014 JE- RECORD SEPT 5,000.00 220,000.00- 000511 DEFERRED SALARY 10 10/31/2014 JE- DEFERRED SALARY 5,000.00 225,000.00- 000532 11 11/30/2014 JE- DEFERRED SALARY 5,000.00 230,000.00- 000541 12 12/31/2014 JE- DEFERRED SALARY 5,000.00 235,000.00- 000551 01 1/31/2015 JE- DEFERRED SALARY 5,000.00 240,000.00- 000563 02 2/28/2015 JE- INT 5,000.00 245,000.00- 000572 PAYABLES/DEFERRED SALARY 03 3/31/2015 JE- MONTH END ENTRIES 5,000.00 250,000.00- 000579 04 4/30/2015 JE- MONTH END 5,000.00 255,000.00- 000590 05 5/31/2015 JE- MONTH END 5,000.00 260,000.00- 000598 06 6/30/2015 JE- MONTH END ADJUSTING 5,000.00 265,000.00- 000605 ENTRIES 07 7/31/2015 JE- JULY15 DEFERRED SAL 5,000.00 270,000.00- 000614 08 8/31/2015 JE- AUG15 MTH-END 5,000.00 275,000.00- 000630 RECURRING 09 9/30/2015 JE- Sept15 Mth-End Recurring 5,000.00 280,000.00- 000635 Entries- 10 10/31/2015 JE- OCT15 DEFERRED 5,000.00 285,000.00- 000644 SALARY 11 11/30/2015 JE- NOV15 DEFERRED SAL 5,000.00 290,000.00- 000650 12 12/31/2015 JE- DEC15 MTH-END ADJ 5,000.00 295,000.00- 000656 ENTRIES 01 1/31/2016 JE- JAN 2016 MTH-END DEF 5,000.00 300,000.00- 000677 SALARY 02 2/29/2016 JE- FEB 15TH MTH-END ADJ 5,000.00 305,000.00- 000685 ENTRIES 03 3/31/2016 JE- 5,000.00 310,000.00- 000691 04 4/30/2016 JE- 5,000.00 315,000.00- 000705 05 5/31/2016 JE- 5,000.00 320,000.00- 000706 23 EXHIBIT “C” Stock Power FOR VALUE RECEIVED, the undersigned hereby assigns and transfers unto John Boreta and Ronald Boreta, all of its right, title and interest in and to thirty-three and 15/100 (33.15) shares of common stock (“ Shares ”) in All -American Golf Center, Inc., a Nevada corporation (the “ Corporation ”), and does hereby irrevocably constitute and appoint any individual designated by the Corporation as its attorney in fact to transfer the Shares on the books of the Corporation, with full power of substitution in the premises. DATED as of the day of , 2016. All-American Sportpark, Inc., a Nevada corporation By: Name: Ronald S. Boreta Title: President 24 EXHIBIT “ D ” Satisfaction of Indebtedness The undersigned hereby acknowledge and agree that the indebtedness in the amount of $ of principal and interest as set forth on the Ledger, and all additional unpaid accrued interest on the indebtedness as of the date hereof, has been fully satisfied, and therefore, the documents evidencing such principal are hereby declared to be amended to reflect the foregoing reduction in principal and the cancelation of all unpaid accrued interest on such amounts. DATED as of the day of , 2016. Ronald S.
